Title: Jacob Koontz to Thomas Jefferson, 14 July 1816 [document added in digital edition]
From: Koontz, Jacob
To: Jefferson, Thomas


          From Jacob Koontz
          
            Anville Town Lebanon County Pa. July 14th 1816
          
          Dr STo His Excellency Dr Sr as I am not Able to Come Such a distance my self to Look after my own Affairs I thought proper to Write to you as a father that I Should have Justice done to me as I Served my Country faithfully and Obedient to my Officers till I was dissabled which my Discharge will Show that I have done all the Duties that a Soldier Can do, and I have Understood and Seen in the papers that a Soldier Can Receive pay for the land that they was to get and as I live in this place and has a Tedious family and my self not well and not able to Undertake Such a Journey therefore, I would be very much Obliged to you if you Could let me know how or in what manner I Could Receive my pay or whether I must Except of the land that is Allowed for the Soldiers; By Complying to my Request I Shall for ever Remain
          
            Yours Respectfully—
            Jacob Koontz
          
        